Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 8, 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2018/0089491).


    PNG
    media_image1.png
    464
    308
    media_image1.png
    Greyscale
As per claim 2 Kim et al depicts in figures 1 & 9 and discloses: A mobile device comprising: a display 10 having a plurality of light emitting pixels PXL distributed over a display area 11 , the display area 11  having, a first pixel unit area 11a having a first total number of light emitting pixels PXL; and a second pixel unit area {figure 1 Note: see marked up figures to the left}  that is separate from the first pixel unit area 11a and has a second total number of light emitting pixels PXL; wherein, the first pixel unit area 11a and the second pixel unit area are the same size {figure 1; Note: marked up figure 1 shows a unit area the same size as first pixel unit area 11a}; and the first total number of light emitting pixels PXL is different than the second total number of light emitting pixels PXL {figure 9 &  [0131] Referring to FIG. 9, according to an embodiment, the fingerprint sensor units FSU may be arranged at a predetermined distance in the fingerprint sensor area 11a with a smaller number than that of the pixels PXL. For example, the fingerprint sensor units FSU may be disposed in an area in which a portion of the pixels PXL disposed in the fingerprint sensor area 11a is formed. FIG. 9 discloses an embodiment in which one fingerprint sensor unit FSU per four pixels PXL is disposed in the fingerprint sensor area 11a. The number or resolution of fingerprint sensor units FSU provided in the fingerprint sensor area 11a may be configured and/or optimized in particular embodiments.}

As per claim 3 Kim et al depicts in figure 13 and discloses:   The mobile device of claim 2, further comprising: an opaque backing 200 behind the display 10 and defining an aperture 210 for light to pass through; and an optical imaging array 310 behind the aperture 210; wherein, the aperture 210 is positioned behind the first pixel unit area 11a.

As per claim 4 Kim et al discloses:   The mobile device of claim 2, wherein the first pixel unit area 11a has light emitting pixels PXL with a greater first inter-pixel distance than a second inter-pixel distance of light emitting pixels PXL in the second pixel unit area. {figure 9 &  [0131] Referring to FIG. 9, according to an embodiment, the fingerprint sensor units FSU may be arranged at a predetermined distance in the fingerprint sensor area 11a with a smaller number than that of the pixels PXL. For example, the fingerprint sensor units FSU may be disposed in an area in which a portion of the pixels PXL disposed in the fingerprint sensor area 11a is formed. FIG. 9 discloses an embodiment in which one fingerprint sensor unit FSU per four pixels PXL is disposed in the fingerprint sensor area 11a. The number or resolution of fingerprint sensor units FSU provided in the fingerprint sensor area 11a may be configured and/or optimized in particular embodiments.}

As per claim 5 Kim et al depicts in figures 1, 9 & 13 and discloses:   The mobile device of claim 2, further comprising: an opaque backing 200 behind the display 10 and defining an aperture 210 for the display 10; and an optical imaging array 310 behind the aperture 210 {figure 13}; wherein, the first total number of light emitting pixels PXL is less than the second total number of light emitting pixels PXL. {figures 1, 9 &  [0131] Referring to FIG. 9, according to an embodiment, the fingerprint sensor units FSU may be arranged at a predetermined distance in the fingerprint sensor area 11a with a smaller number than that of the pixels PXL. For example, the fingerprint sensor units FSU may be disposed in an area in which a portion of the pixels PXL disposed in the fingerprint sensor area 11a is formed. FIG. 9 discloses an embodiment in which one fingerprint sensor unit FSU per four pixels PXL is disposed in the fingerprint sensor area 11a. The number or resolution of fingerprint sensor units FSU provided in the fingerprint sensor area 11a may be configured and/or optimized in particular embodiments.}

As per claim 6 Kim et al depicts in figure 9 and discloses:   The mobile device of claim 2, wherein: the first total number of light emitting pixels PXL of the first pixel unit area 11a is arranged in a first grid pattern; the second total number of light emitting pixels PXL of the second pixel unit area  is arranged in a second grid pattern; and a first distance between the first total number of light emitting pixels PXL arranged in the first grid pattern is two times that of a second distance between the second total number of light emitting pixels PXL arranged in the second grid pattern. {figure 9 &  [0131] Referring to FIG. 9, according to an embodiment, the fingerprint sensor units FSU may be arranged at a predetermined distance in the fingerprint sensor area 11a with a smaller number than that of the pixels PXL. For example, the fingerprint sensor units FSU may be disposed in an area in which a portion of the pixels PXL disposed in the fingerprint sensor area 11a is formed. FIG. 9 discloses an embodiment in which one fingerprint sensor unit FSU per four pixels PXL is disposed in the fingerprint sensor area 11a. The number or resolution of fingerprint sensor units FSU provided in the fingerprint sensor area 11a may be configured and/or optimized in particular embodiments.}


    PNG
    media_image2.png
    464
    308
    media_image2.png
    Greyscale
As per claim 7 Kim et al depicts in figure 1 and discloses:   The mobile device of claim 2, further comprising a third pixel unit area defining a transition region between the first pixel unit area 11a and the second pixel unit area. { Note: “transition region”, which is able to be part of region 11 (also see the marked up figure), has not been defined with any specificity to overcome that which is shown in figure 1 and disclosed in Kim et al}

As per claim 8 Kim et al depicts in figure 1 and discloses:   The mobile device of claim 7, wherein the transition region includes a third total number of light emitting pixels PXL that is greater than the first total number of light emitting pixels PXL and less than the second total number of light emitting pixels PXL. { Note: “transition region”, which is able to be part of region 11 (also see the marked up figure), has not been defined with any specificity to overcome that which is shown in figure 1 and disclosed in Kim et al}

As per claim 9 Kim et al discloses:   The mobile device of claim 7, wherein the transition region surrounds a perimeter of the first pixel unit area 11a. {figure 1 Note: Also see marked up figure 1}

As per claim 10 Kim et al discloses:   The mobile device of claim 7, wherein: the first pixel unit area 11a has a first fixed pitch between each of the light emitting pixels PXL of the first total number of light emitting pixels PXL; and the second pixel unit area has a second fixed pitch between each of the light emitting pixels PXL of the second total number of light emitting pixels PXL. {figure 1 Note: Also see marked up figure 1}

As per claim 11 Kim et al discloses:   The mobile device of claim 10, wherein the third pixel unit area has varying pitches between different pairs of light emitting pixels PXL in a third total number of light emitting pixels PXL. { Note: “transition region”; “third pixel unit area” including “varying pitches”, which is able to be part of region 11 (also see the marked up figure), has not been defined with any specificity to overcome that which is shown in figure 1 and disclosed in Kim et al}

As per claim 12 Kim et al discloses:   An electronic device, comprising: a housing; a substrate defining an exterior surface of the housing; a display 10 within the housing and below the substrate defining an active display area 11  with a high optical transmissivity unit area and a low optical transmissivity unit area offset from the high optical transmissivity unit area, the display 10 comprising: a first pixel density 11a in the high optical transmissivity unit area; and a second pixel density {figure 1 Note: see marked up figures to the left} in the low optical transmissivity unit area, wherein: the first pixel density 11a is different than the second pixel density; the first pixel density 11a is a first total number of pixels PXL per a first unit area; and the second pixel density is a second total number of pixels PXL per a second unit area. {figure 9 &  [0131] Referring to FIG. 9, according to an embodiment, the fingerprint sensor units FSU may be arranged at a predetermined distance in the fingerprint sensor area 11a with a smaller number than that of the pixels PXL. For example, the fingerprint sensor units FSU may be disposed in an area in which a portion of the pixels PXL disposed in the fingerprint sensor area 11a is formed. FIG. 9 discloses an embodiment in which one fingerprint sensor unit FSU per four pixels PXL is disposed in the fingerprint sensor area 11a. The number or resolution of fingerprint sensor units FSU provided in the fingerprint sensor area 11a may be configured and/or optimized in particular embodiments.}

As per claim 13 Kim et al depicts in figure 13 and discloses:   The electronic device of claim 12, wherein the display 10 further comprises: a backing 200 coupled to the display 10 and defining an aperture 210 for the high optical transmissivity unit area; and an optical imaging array 310 optically coupled to the high optical transmissivity unit area within the aperture 210, the optical imaging array 310 configured to receive light transmitted through a transparent substrate 110 { [0140]  Further, the first substrate 110 and/or the second substrate 120 may be a transparent substrate, that is, a light transmitting substrate. } and the high optical transmissivity unit area of the display 10.

As per claim 14 Kim et al discloses: The electronic device of claim 12, wherein: the first pixel density 11a comprises a first set of light emitting pixels PXL in a first area; the second pixel density comprises a second set of light emitting pixels PXL in a second area that does not overlap the first area. {figure 1 Note: see marked up figure 1 supra}

As per claim 15 Kim et al discloses:   The electronic device of claim 12, wherein: the first pixel density 11a comprises a first set of light emitting pixels PXL; the second pixel density comprises a second set of light emitting pixels PXL {figure 1 Note: see marked up figure 1 supra}; the first pixel density 11a is less than the second pixel density ; the first set of light emitting pixels PXL is arranged in a first grid pattern; the second set of light emitting pixels PXL is arranged in a second grid pattern; and the first grid pattern omits a first subset of light emitting pixels PXL of the first set of light emitting pixels PXL when compared with the second grid pattern. {figure 9 &  [0131] Referring to FIG. 9, according to an embodiment, the fingerprint sensor units FSU may be arranged at a predetermined distance in the fingerprint sensor area 11a with a smaller number than that of the pixels PXL. For example, the fingerprint sensor units FSU may be disposed in an area in which a portion of the pixels PXL disposed in the fingerprint sensor area 11a is formed. FIG. 9 discloses an embodiment in which one fingerprint sensor unit FSU per four pixels PXL is disposed in the fingerprint sensor area 11a. The number or resolution of fingerprint sensor units FSU provided in the fingerprint sensor area 11a may be configured and/or optimized in particular embodiments.}

As per claim 16 Kim et al discloses:   The electronic device of claim 12, wherein: the first pixel density 11a comprises a first set of light emitting pixels PXL arranged in a first pattern; and the second pixel density comprises a second set of light emitting pixels PXL arranged in a second pattern that is different than the first pattern. {figure 1 Note: pattern is not set forth with any specificity to distinguish over Kim et al}

As per claim 17 Kim et al discloses:   The electronic device of claim 12, further comprising a pixel density transition region between the first pixel density 11a and the second pixel density, wherein the pixel density transition region has a third pixel density between the first pixel density 11a and the second pixel density. {figure 1 Note: see marked up figure 1 supra}

As per claim 18 Kim et al discloses:   The electronic device of claim 11, wherein: the first pixel density 11a is a lower pixel density than the second pixel density. {figure 9 &  [0131] Referring to FIG. 9, according to an embodiment, the fingerprint sensor units FSU may be arranged at a predetermined distance in the fingerprint sensor area 11a with a smaller number than that of the pixels PXL. For example, the fingerprint sensor units FSU may be disposed in an area in which a portion of the pixels PXL disposed in the fingerprint sensor area 11a is formed. FIG. 9 discloses an embodiment in which one fingerprint sensor unit FSU per four pixels PXL is disposed in the fingerprint sensor area 11a. The number or resolution of fingerprint sensor units FSU provided in the fingerprint sensor area 11a may be configured and/or optimized in particular embodiments.}

As per claim 19 Kim et al depicts in figures 1, 3 & 9 and discloses:   An electronic device, comprising: a display 10 stack comprising: a substrate 110 & 120; an array of light-emitting diodes disposed onto the substrate and defining an array of subpixel groups PXL, wherein a first subpixel group PXL has a first pixel density unit area 11a and a second subpixel group PXL has a second pixel density unit area, and the second subpixel group PXL is offset from the first subpixel group PXL, each subpixel group PXL comprising: a red subpixel SPX1; a blue subpixel SPX3; and a green subpixel SPX2 { figure 3 &  [0102] According to an embodiment, the first sub-pixel SPX1, the second sub-pixel SPX2 and the third sub-pixel SPX3 may be a red sub-pixel, a green sub-pixel, and a blue sub-pixel that emit red, green and blue light, respectively. The pixel PXL may emit light of various colors using the plurality of sub-pixels SPX1, SPX2, and SPX3 that emit light in different colors.}; wherein: the first pixel density unit area 11a has a different density total number of pixels PXL than the second pixel density unit area. {figure 9 &  [0131] Referring to FIG. 9, according to an embodiment, the fingerprint sensor units FSU may be arranged at a predetermined distance in the fingerprint sensor area 11a with a smaller number than that of the pixels PXL. For example, the fingerprint sensor units FSU may be disposed in an area in which a portion of the pixels PXL disposed in the fingerprint sensor area 11a is formed. FIG. 9 discloses an embodiment in which one fingerprint sensor unit FSU per four pixels PXL is disposed in the fingerprint sensor area 11a. The number or resolution of fingerprint sensor units FSU provided in the fingerprint sensor area 11a may be configured and/or optimized in particular embodiments.}

As per claim 20 Kim et al discloses:   The electronic device of claim 19, wherein: the first pixel density unit area 11a is a high transmittance region; and the second pixel density unit area is a low transmittance region. {figure 9 &  [0131] Referring to FIG. 9, according to an embodiment, the fingerprint sensor units FSU may be arranged at a predetermined distance in the fingerprint sensor area 11a with a smaller number than that of the pixels PXL. For example, the fingerprint sensor units FSU may be disposed in an area in which a portion of the pixels PXL disposed in the fingerprint sensor area 11a is formed. FIG. 9 discloses an embodiment in which one fingerprint sensor unit FSU per four pixels PXL is disposed in the fingerprint sensor area 11a. The number or resolution of fingerprint sensor units FSU provided in the fingerprint sensor area 11a may be configured and/or optimized in particular embodiments.}

As per claim 21 Kim et al discloses:   The electronic device of claim 19, wherein: the first pixel density unit area 11a comprises a first set of light emitting pixels PXL arranged in a first pattern; and the second pixel density unit area comprises a second set of light emitting pixels PXL arranged in a second pattern that is different than the first pattern. {figure 1 Note: pattern is not set forth with any specificity to distinguish over Kim et al}
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



DDD